17-1984
    Bonilla-Inga v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A206 685 668
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 11th day of March, two thousand nineteen.

    PRESENT:
             JON O. NEWMAN,
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    RICHARD FERNANDO BONILLA-INGA,
             Petitioner,

                       v.                                        17-1984
                                                                 NAC
    WILLIAM P. BARR,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Michael Borja, Borja Law Firm,
                                       P.C., Jackson Heights, NY.

    FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
                                       Attorney General; Terri J.
                                       Scadron, Assistant Director; Corey
                                       L. Farrell, Attorney, Office of
                                       Immigration Litigation, United
                                       States Department of Justice,
                                       Washington, DC.
     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

     Petitioner Richard Fernando Bonilla-Inga, a native and

citizen of Ecuador, seeks review of a May 25, 2017, decision

of the BIA affirming an October 11, 2016, decision of an

Immigration Judge (“IJ”) denying Bonilla-Inga’s application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).               In re Richard Fernando

Bonilla-Inga, No. A 206 685 668 (B.I.A. May 25, 2017), aff’g

No. A 206 685 668 (Immig. Ct. N.Y. City Oct. 11, 2016).                   We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

     Under the circumstances of this case, our review is

limited to the IJ’s and BIA’s decision to the extent they

deny relief on credibility grounds.              Jin Yu Lin v. U.S. Dep't

of Justice, 413 F.3d 188, 191 n.4 (2d Cir. 2005).                We review

the adverse credibility determination under a substantial

evidence standard.         See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

v.   Mukasey,   534 F.3d 162,   165-66   (2d   Cir.   2008).     The

governing    REAL     ID   Act    credibility     standard    provides   as
                                        2
follows:

    Considering the totality of the circumstances, and
    all relevant factors, a trier of fact may base a
    credibility determination on the demeanor, candor,
    or responsiveness of the applicant or witness, . .
    . the consistency between the applicant’s or
    witness’s written and oral statements . . . , the
    internal consistency of each such statement, the
    consistency of such statements with other evidence
    of record . . . , and any inaccuracies or falsehoods
    in such statements, . . . or any other relevant
    factor.

8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s

credibility determination unless . . . it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”    Xiu   Xia   Lin, 534 F.3d    at   167.     The   agency

reasonably relied on inconsistencies between Bonilla-Inga’s

written statement, border interview, and testimony, as well

as his demeanor and lack of reliable corroborating evidence,

which, considered together, provide substantial evidence for

the adverse credibility determination.

    First, the IJ reasonably relied on Bonilla-Inga’s written

statement   and   testimony,     which      provided     “dramatically

different” accounts of his alleged persecution.             Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (concluding that

“dramatically different” accounts of alleged persecution was

substantial evidence for adverse credibility determination).
                                 3
Bonilla-Inga’s written statement described a December 2013

threat and a January 2014 beating that he reported to the

police.    In contrast, he testified that he was beaten during

both incidents and that he reported the first, not the second

beating to the police.     The IJ was not required to credit

Bonilla-Inga’s    explanation    that   he   omitted   information

because he was detained and nervous, as he was not detained

when he prepared the written statement with the assistance of

counsel.    Id.   (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotation marks and citations omitted)).

    Second, the record of Bonilla-Inga’s interview with a

Border Patrol Agent was inconsistent with his testimony and

asylum application.    Bonilla-Inga stated during his border

interview that he came to the United States to work and did

not fear harm in Ecuador.       Although “[w]e exercise caution”

in relying on such interviews, Yun-Zui Guan v. Gonzales, 432
F.3d 391, 396 (2d Cir. 2005), the agency did not err because

there are sufficient indicia of reliability, Ming Zhang v.

Holder, 585 F.3d 715, 721 (2d Cir. 2009).       The record was a
                                 4
typed, verbatim list of the questions and responses, which

included a question as to whether Bonilla-Inga feared harm or

persecution.      See Yun-Zui Guan, 432 F.3d at 396.                Moreover,

Bonilla-Inga’s      responses     reflect    that   he    understood     the

questions.       And his current allegation that he did not sign

the interview record because of his concerns for its accuracy

is belied by his testimony that he refused to sign because he

feared that he would be deported immediately if he did.

       Third, the adverse credibility determination is further

bolstered by the IJ’s demeanor finding, to which we defer.

Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir.

2005).     The record supports the IJ’s finding that Bonilla-

Inga’s voice dropped considerably in volume at several points

during his testimony.          Finally, Bonilla-Inga’s corroborating

evidence was insufficient to rehabilitate his credibility.

See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

(“An applicant’s failure to corroborate his . . . testimony

may bear on credibility, because the absence of corroboration

in     general    makes   an    applicant    unable      to   rehabilitate

testimony that has already been called into question”).                  The

only    country    conditions     evidence    described       his    alleged

persecutor as a group of relatives of inmates who had reported
                                     5
abuses by prison guards.       And the agency was not required to

credit affidavits from Bonilla-Inga’s           friends and family

members as the affidavits lacked detail and the authors were

not subject to cross-examination.           See Y.C. v. Holder, 741
F.3d 324, 332, 334 (2d Cir. 2013) (holding that the weight of

evidence is generally in agency’s discretion and deferring to

agency’s decision to give limited weight to letter from

applicant’s spouse in China).

      Given the inconsistencies between Bonilla-Inga’s written

statement, border interview, and testimony, as well as the

demeanor finding, and the lack of any reliable corroboration,

the   totality   of   the   circumstances    supports   the   agency’s

adverse credibility determination.      See Xiu Xia Lin, 534 F.3d

at 167.   Because Bonilla-Inga’s claims were all based on the

same factual predicate, the adverse credibility determination

is dispositive of asylum, withholding of removal, and CAT

relief.    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

      For the foregoing reasons, the petition for review is

DENIED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court
                                  6